

EXHIBIT 10.2
NON-QUALIFIED STOCK OPTION AGREEMENT
[NON-EMPLOYEE DIRECTOR]
 
STOCK OPTION AGREEMENT made as of the 12th day of January 2011, by and between
Frederick’s of Hollywood Group Inc., a New York corporation (the “Company”), and
__________________ (the “Director”).
 
WHEREAS, the Director is presently a director of the Company and the Company is
desirous of increasing the incentive of the Director to exert his utmost efforts
in improving the business of the Company;
 
WHEREAS, on January 12, 2011, pursuant to the terms and conditions of the
Company’s 2010 Long-Term Incentive Equity Plan (the “Plan”), the Board of
Directors of the Company (the “Committee”) authorized that each non-employee
director be granted an option (the “Option”) to purchase 17,500 shares of the
authorized but unissued common stock of the Company, $.01 par value (the “Common
Stock”), conditioned upon the Director’s acceptance thereof upon the terms and
conditions set forth in this Agreement and subject to the terms of the Plan
(capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Plan); and
 
WHEREAS, the Director desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;
 
IT IS AGREED:
 
1.           Grant of Stock Option. The Company hereby grants to the Director
the Option to purchase all or any part of an aggregate of 17,500 shares of
Common Stock (the “Option Shares”) on the terms and conditions set forth herein
and subject to the provisions of the Plan.
 
2.           Non-Qualified Stock Option.  The Option represented hereby is not
intended to be an Option which qualifies as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended.
 
3.           Exercise Price.  The exercise price of the Option shall be
$1.05 per share, subject to adjustment as hereinafter provided.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Exercisability.  Subject to the terms and conditions of the Plan,
this Option this Option shall vest and become exercisable in three (3)
installments as follows:  (i) 5,833 Option Shares will become exercisable on
January 12, 2011, (ii) 5,833 Option Shares will become exercisable on January
12, 2012 and (iii) 5,834 Option Shares will become exercisable on January 12,
2013.  After a portion of the Option becomes exercisable, it shall remain
exercisable except as otherwise provided herein, until the close of business on
January 11, 2021 (the “Exercise Period”).
 
5.           Effect of Termination of Directorship.  If Director’s status as a
Director of the Company terminates for any reason, the portion of the Option
that was exercisable as of the date of termination may thereafter be exercised
by the Director or by the legal representative of the estate or by the legatee
of the Director under the will of the Director until the expiration of the
Exercise Period.  The portion of the Option, if any, that was not exercisable as
of the date of termination shall immediately expire.
 
6.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Director for Federal income
tax purposes with respect to the Option, the Director shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”).  The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Director from the Company.
 
7.           Adjustments.
 
7.1           In the event of a stock split, stock dividend, combination of
shares, or any other similar change in the Common Stock of the Company as a
whole, the Board of Directors of the Company shall make equitable, proportionate
adjustments in the number and kind of shares covered by the Option and in the
option price hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
7.2           In the event of any reclassification or reorganization of the
outstanding shares of Common Stock other than a change covered by Section 7.1 or
that solely affects the par value of such shares of Common Stock, or in the case
of any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), the Director shall have the right
thereafter (until the expiration of the right of exercise of this Option) to
receive upon the exercise hereof after such event, for the same aggregate
Exercise Price payable hereunder immediately prior to such reclassification,
reorganization, merger or consolidation, the amount and kind of consideration
receivable by a holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Option immediately prior to such event.  The
provisions of this Section 7.2 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.
 
8.           Method of Exercise.
 
8.1           Notice to the Company.  The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.
 
8.2           Delivery of Option Shares.  The Company shall deliver a
certificate for the Option Shares to the Director as soon as practicable after
payment therefor.
 
8.3           Payment of Purchase Price.  The Director shall make cash payments
by certified or bank check, in each case payable to the order of the Company;
the Company shall not be required to deliver certificates for Option Shares
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof and of the Withholding Taxes, if any.
 
9.           Nonassignability.  The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution in the
event of the death of the Director.  No transfer of the Option by the Director
by will or by the laws of descent and distribution shall be effective to bind
the Company unless the Company shall have been furnished with written notice
thereof and a copy of the will and such other evidence as the Company may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions of the Option.
 
10.           Company Representations.  The Company hereby represents and
warrants to the Director that:
 
(i)           the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           the Option Shares, when issued and delivered by the Company to
the Director in accordance with the terms and conditions hereof, will be duly
and validly issued and fully paid and non-assessable.
 
11.           Director Representations.  The Director hereby represents and
warrants to the Company that:
 
(i)           he is acquiring the Option and shall acquire the Option Shares for
his own account and not with a view towards the distribution thereof;
 
(ii)           he has received a copy of all reports and documents required to
be filed by the Company with the Commission pursuant to the Exchange Act within
the last 24 months and all reports issued by the Company to its shareholders;
 
(iii)           he understands that he must bear the economic risk of the
investment in the Option Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933 (the “1933 Act”) or an exemption
therefrom is available thereunder and that the Company is under no obligation to
register the Option Shares for sale under the 1933 Act;
 
(iv)           in his position with the Company, he has had both the opportunity
to ask questions and receive answers from the officers and directors of the
Company and all persons acting on its behalf concerning the terms and conditions
of the offer made hereunder and to obtain any additional information to the
extent the Company possesses or may possess such information or can acquire it
without unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
 
(v)           he is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
 
(vi)          he has received a copy of the Plan and understands his rights with
respect to the Option Shares shall, in all respects, be subject to the terms and
conditions of the Plan and this Agreement;
 
 
4

--------------------------------------------------------------------------------

 
 
(vii)         he is aware of and understands he is subject to the Company’s
Insider Trading Policy and has received a copy of such policy as of the date of
this Agreement; and
 
 
(viii)        in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:
 
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
 
12.           Restriction on Transfer of Option Shares.  Anything in this
Agreement to the contrary notwithstanding, the Director hereby agrees that he
shall not sell, transfer by any means or otherwise dispose of the Option Shares
acquired by him without registration under the 1933 Act, or in the event that
they are not so registered, unless (i) an exemption from the 1933 Act
registration requirements is available thereunder, (ii) the Director has
furnished the Company with notice of such proposed transfer and the Company’s
legal counsel, in its reasonable opinion, shall deem such proposed transfer to
be so exempt and (iii) such transfer is in compliance with the Company’s Insider
Trading Policy, as in effect at such time.
 
13.           Miscellaneous.
 
13.1           Notices.  All notices, requests, deliveries, payments, demands
and other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other.  Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.
 
13.2           Plan Paramount; Conflicts with Plan.  This Agreement and the
Option shall, in all respects, be subject to the terms and conditions of the
Plan, whether or not stated herein.  In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.
 
13.3           Shareholder Rights.  The Director shall not have any of the
rights of a shareholder with respect to the Option Shares until such shares have
been issued after the due exercise of the Option.
 
 
5

--------------------------------------------------------------------------------

 
 
13.4           Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
 
13.5           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof.  This
Agreement may not be amended except by writing executed by the Director and the
Company.
 
13.6           Binding Effect; Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.
 
13.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (without regard to choice
of law provisions).
 
13.8           Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
 
13.9           Section 409A.  The Option granted hereunder is intended to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).  To the extent that the Options or any payments or
benefits provided hereunder are considered deferred compensation subject to
Section 409A, the Company intends for this Agreement and the Option to comply
with the standards for nonqualified deferred compensation established by Section
409A (the “409A Standards”).  Notwithstanding anything herein to the contrary,
to the extent that any terms of this Agreement or the Option would subject the
Director to gross income inclusion, interest or an additional tax pursuant to
Section 409A, those terms are to that extent superseded by the 409A
Standards.  The Company reserves the right to amend the Option granted hereunder
to cause such Option to comply with or be exempt from Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.
 
DIRECTOR:
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
               
By:
   
Name:
 
Name:
     
Title:
 



Address of Employee:
Address of Company:
 
6255 W. Sunset Blvd.
 
Hollywood, CA 90028

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION



 
DATE



Frederick’s of Hollywood Group Inc.
6255 W. Sunset Boulevard
6th Floor
Hollywood, CA 90028


Attention:  The Board of Directors


Re:           Purchase of Option Shares


Gentlemen:


In accordance with my Stock Option Agreement dated as of January 12, 2011
(“Agreement”) with Frederick’s of Hollywood Group Inc. (the “Company”), I hereby
irrevocably elect to exercise the right to purchase _________ shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), which are
being purchased for investment and not for resale.


As payment for my shares, enclosed is a certified or bank check payable
to Frederick’s of Hollywood Group Inc. in the sum of $                      .


I hereby represent, warrant to, and agree with, the Company that


(i)           I acquired the Option and shall acquire the Option Shares for my
own account and not with a view towards the distribution thereof;


(ii)          I have received a copy of all reports and documents required to be
filed by the Company with the Commission pursuant to the Exchange Act within the
last 24 months and all reports issued by the Company to its shareholders;


(iii)         I understand that I must bear the economic risk of the investment
in the Option Shares, which cannot be sold by me unless they are registered
under the Securities Act of 1933 (the “1933 Act”) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the 1933 Act;


(iv)         in my position with the Company, I have had both the opportunity to
ask questions and receive answers from the officers and directors of the Company
and all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
 
 
8

--------------------------------------------------------------------------------

 
 
(v)          I am aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;


(vi)         I have received a copy of the Company’s 2010 Long-Term Incentive
Equity Plan and understand my rights with respect to the Option Shares shall, in
all respects, be subject to the terms and conditions of the Company’s 2010
Long-Term Incentive Equity Plan and this Agreement;


(vii)        I am aware of and understand that I am subject to the Company’s
Insider Trading Policy and have received a copy of such policy; and


(viii)       in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:


“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”


Kindly forward to me my certificate at your earliest convenience.


Very truly yours,



       
(Signature)
 
(Address)
         
(Print Name)
 
(Address)
                     
(Social Security Number)
 

 
 
9

--------------------------------------------------------------------------------

 
 